Exhibit Superior Industries Reports Fourth Quarter and 2007 Results Fourth Quarter Net Income $0.22 Per Share Full Year 2007 Net Income $0.39 Per Share VAN NUYS, CALIFORNIA March 14, 2008 Superior Industries International, Inc. (NYSE:SUP) today announced sharply improved operating results for the fourth quarter and 2007 versus the same periods of the prior year. "The year 2007, our 50th year in business, was indeed a milestone year for Superior.We made significant progress in our continuing programs to improve operating performance and strengthen our executive and operational management, while maintaining our cash dividend and liquid, debt-free balance sheet.The improvements in Superior’s financial performance for 2007 compared to 2006 indicate that our multi-year restructuring program is delivering the positive operating results we have been working hard to achieve," said Chairman, CEO and President Steven Borick. Fourth Quarter Results For the three months ended December 31, 2007, consolidated net sales increased 8.0% to $229,243,000 compared to $212,169,000 for the fourth quarter of 2006, despite a reduction of $945,000 in wheel program development revenues.This revenue growth included a 1.5% increase in unit wheel shipments and a 7.1% increase in average selling prices, due principally to a higher percentage of larger diameter wheels in the sales mix than in the prior year. Gross profit increased to $11,493,000, or 5.0% of net sales, for the fourth quarter of 2007.For the fourth quarter of 2006, gross profit was negative $948,000, or-0.4% of net sales, including $3.3 million of pre-production start-up costs at the new wheel plant in Mexico. "We improved operational performance in 2007, and continued to increase production at our new manufacturing facility in Chihuahua, Mexico, especially of larger diameter aluminum wheels.As a result, in response to customer requests, we were able to quickly ramp up production on various new programs awarded to Superior. Many of these programs were awarded on a quick to market basis due to continued weakness within the industry,” Borick said.SG&A expenses for the fourth quarter of 2007 were $5,442,000, or 2.4% of net sales.This compares to SG&A expenses of $6,818,000, or 3.2% of net sales, for the fourth quarter of 2006. Income before income taxes and equity earnings from joint ventures was $7,753,000 for the fourth quarter of 2007, compared to a loss before income taxes and equity earnings from joint ventures of $6,224,000 for the same period a year earlier. The effective income tax rates in the fourth quarter of both years are the result of adjusting the year-to-date
